Citation Nr: 1624083	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity radiculopathy. 

2.  Entitlement to service connection for bilateral lower extremity radiculopathy.

3.  Entitlement to service connection for bilateral upper extremity neuropathy.

4.  Entitlement to service connection for bilateral lower extremity neuropathy. 

5.  Entitlement to service connection for a bilateral hip disorder.

6.  Entitlement to service connection for a bilateral ankle disorder. 

7. Entitlement to service connection for a bilateral knee disorder. 

8.  Entitlement to service connection for a cervical spine disorder. 

9.  Entitlement to service connection for a bilateral foot disorder, to include hallux valgus.

10.  Entitlement to an extraschedular rating for chronic low back strain. 

11.  Entitlement to an extraschedular rating for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from January 1990 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In August 2014, the Board denied the Veteran's claims for increased ratings for chronic low back strain and bilateral tinnitus and remanded the above service connection claims as well as a claim for compensation under 38 U.S.C.A. § 1151 for posttraumatic stress disorder (PTSD).

As to the PTSD claim, the Board finds that this issue is no longer in appellate status because in a December 2014 rating decision the RO granted her claim.

As to the rating claims, the Veteran appealed the August 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 memorandum decision, the Court thereafter affirmed the Board's August 2014 decision to the extent that it denied increased schedular ratings for chronic low back strain and bilateral tinnitus and vacated and remanded it to the extent that it found that the criteria for referral of the claims for extraschedular ratings for chronic low back strain and bilateral tinnitus had not been met.

The claims for extraschedular ratings for chronic low back strain and bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has not been diagnosed with radiculopathy in either upper extremity at any time during the pendency of the appeal.

2.  The preponderance of the evidence shows that the Veteran has not been diagnosed with radiculopathy in either lower extremity at any time during the pendency of the appeal.

3.  The preponderance of the evidence shows that the Veteran has not been diagnosed with neuropathy in either upper extremity at any time during the pendency of the appeal.

4.  The preponderance of the evidence shows that the Veteran has not been diagnosed with neuropathy in either lower extremity at any time during the pendency of the appeal.

5.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a disorder in either hip at any time during the pendency of the appeal.

6.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a disorder in either ankle at any time during the pendency of the appeal. 

7.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a disorder in either knee at any time during the pendency of the appeal. 

8.  The preponderance of the evidence of record shows that a cervical spine disorder is not related to service, cervical spine arthritis did not manifest itself to a compensable degree in the first post-service year, and a cervical spine disorder is not caused or aggravated by service-connected chronic low back strain.

9.  The preponderance of the evidence of record shows that a bilateral foot disorder, to include hallux valgus, is not related to service, arthritis in either foot did not manifest itself to a compensable degree in the first post-service year, and a foot disorder is not caused or aggravated by service-connected chronic low back strain.


CONCLUSIONS OF LAW

1.  Bilateral upper extremity radiculopathy was not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Bilateral lower extremity radiculopathy was not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  Bilateral upper extremity neuropathy was not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4.  Bilateral lower extremity neuropathy was not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5.  A bilateral hip disorder was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

6.  A bilateral ankle disorder was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

7.  A bilateral knee was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

8.  A cervical spine disorder was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

9.  A bilateral foot disorder, to include hallux valgus, was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral upper extremity radiculopathy, bilateral lower extremity radiculopathy, bilateral upper extremity neuropathy, bilateral lower extremity neuropathy, a bilateral hip disorder, a bilateral ankle disorder, a bilateral knee disorder, a cervical spine disorder, and a bilateral foot disorder, to include hallux valgus because they are either directly due to service, including the documented fall in which she injured her know service connected low back disability, they are due to her service-connected chronic low back strain, and/or they are due to a cervical spine disorder for which service connection should be granted.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Radiculopathy, Neuropathy, and Hip, Ankle, and Knee Disorders

A condition precedent for establishing service connection on a direct and secondary basis is the presence of a current disability.  In this regard, the Veteran's service treatment records document her complaints and treatment for low back pain diagnosed as a strain on and off since August 1991 including after a July 1992 fall.  Moreover, the Veteran is competent to report on having observable symptoms of her bilateral upper and lower extremity radiculopathy, bilateral upper and lower extremity neuropathy as well as bilateral hip, ankle, and knee disorders (i.e., pain, tingling, lost motion etc. . .) because these symptoms come to her via her own senses.  See Davidson.

However, the Veteran's service treatment records, including those generated in connection with her treatment for her low back pain, are negative for a distinct hip, ankle, and knee injury and/or complaints, diagnoses, or treatment for bilateral upper and lower extremity radiculopathy, bilateral upper and lower extremity neuropathy, as well as bilateral hip, ankle, and knee disorders.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Post-service, VA examinations conducted in connection with the Veteran's claims for other VA benefits are negative for a diagnosis of any of the claimed disorders.  See VA examinations dated in August 1993, August 1994, February 1996, and December 2010.  Likewise, the Veteran's treatment records are uniformly negative for a diagnosis of bilateral upper and lower extremity radiculopathy, bilateral upper and lower extremity neuropathy, as well as bilateral hip, ankle, and knee disorders despite her statement's to VA regarding having chronic pain/radiating pain in her upper and lower extremities, hips, ankles, and knees.  In reaching this conclusion, the Board has not overlooked the fact that there are potentially outstanding private treatment records of the Veteran that have not been associated with the claims file.  Specifically, the record shows that pursuant to the Board's remand instructions the AOJ in September 2014 requested that the Veteran provide VA with authorizations to obtain potentially outstanding private treatment records.  However, no authorizations were thereafter received from the Veteran.  Therefore, the Board finds that VA adjudication of these issues can go ahead without these records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he/she cannot passively wait for it in those circumstances where he/she may or should have information that is essential in obtaining the purtative evidence.").  

The Veteran was afforded VA examinations in January 2010 and October 2014 VA for the express purpose of ascertaining if she had any of these disorders.  Moreover, the Board finds that the opinions provided by these examiners are adequate to adjudicate the claims and, as to the 2014 examination, substantially complies with the Board's remand directions, because after a review of the record on appeal, after taking a detailed medical history from the claimant, and/or after an examination, the examiners provided opinions as to whether she had current disorders.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall; D'Aries v. Peake, 22 Vet. App. 97 (2008).

As to bilateral upper and lower extremity neuropathy as well as bilateral hip, ankle, and knee disorders, the January 2010 and October 2014 examiners specifically opined that she did not have bilateral hip, ankle, and knee disorders; the January 2010 examiner did not diagnose her with neuropathy in any extremity; and the October 2014 examiner specifically opined that she did not have bilateral upper and lower extremity neuropathy; all based on the results of those examinations.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin.

As to bilateral upper and lower extremity radiculopathy, the January 2010 VA examiner diagnosed the Veteran with radiculopathy.  On the other hand, the October 2014 VA examiner based on similar findings as the January 2010 VA examiner, as well as a review of the record on appeal including the January 2010 VA examination, opined that she had no evidence of upper or lower extremity radiculopathy.  

Initially, the Board finds that the 2014 examiner's opinion that that the Veteran not have radiculopathy more probative that the 2010 examiner's diagnosis of radiculopathy because the objective adverse symptomatology reported by the 2010 examiner (i.e., 1+ biceps and patellar reflexes, bilaterally) is not seen in any of her other medical records, including at the 2014 VA examination.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The Board also finds the 2014 examiner's opinion more probative that the 2010 examiner's opinion because the 2010 examiner's diagnosis is not supported by clinical data given the fact that the 2010 examiner also opined that ". . . [t]here is no clinical or radiographic evidence of any pathology that would cause impingement of the nerve roots leading to the radicular symptoms . . ."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

Given the above, the Board finds that the most probative evidence of record is the 2014 VA examiner's opinion that they Veteran does not have bilateral upper and lower extremity radiculopathy despite her being credible to report on her observable symptoms because it is consistent with the other medical evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases). 

In reaching this conclusion, the Board has not overlooked the August 2009 letter from Nanette A. Ortiz, M.D., in which she opined as follows:

[The Veteran] . . . while on active service had an incident where she fell landing sitting on the floor.  Landing like that put a lot of stress on her entire column; cervical, thoracic and lumbar.  Due to the stress applied to her back on the fall chronic inflammatory changes with subsequent degenerative problems could be present.  These brings problems of bad posture, loss of correct alignment and loss of curvature of cervical, thoracic and lumbar lordosis, pulling more stress in one sides of vertebras that the other and by consequence patient could present disc bulging and herniation with degenerative problems.  These at the same time bring problems at hips and knees; and also of radiculopathy and neuropathy.  Please evaluate her for all of these conditions. 

However the Board does not find Dr. Ortiz's letter to be probative evidence of a current disability because she did not actually diagnosis the Veteran with any disability when she reported that her in-service fall could cause her later problems with her hips, knees, radiculopathy, and neuropathy.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).  The Board also does not find Dr. Ortiz's letter to be probative evidence of a current disability because it is too speculative.  See Obert v. Brown, 5 Vet. App. 30 (1993) (holding that equivocal medical opinions are not probative).

In reaching this conclusion, the Board has also not overlooked the fact that the Veteran and others are competent to report on the symptoms they observe.  See Davidson.  However, there is nothing in the record suggesting that they have the requisite skill and training sufficient to render neurological and musculoskeletal diagnoses or determine the etiology of such.  See Jandreau.  In this regard, the diagnosis and etiology of her various neurological and musculoskeletal like symptoms are matters requiring medical expertise.  Moreover, the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Accordingly, their opinion as to the diagnosis of her symptomatology is not competent medical evidence.  The Board also finds the opinion provided by the October 2014 VA examiner more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of bilateral upper and lower extremity radiculopathy, bilateral upper and lower extremity neuropathy, as well as bilateral hip, ankle, and knee disorders at any time during the pendency of the appeal.  See Owens.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for bilateral upper and lower extremity radiculopathy, bilateral upper and lower extremity neuropathy, as well as bilateral hip, ankle, and knee disorders must be denied on a direct and secondary basis because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310; McClain.

b.  Cervical Spine and Foot Disorders

As to a current disability, the post-service record shows the Veteran being diagnosed with cervical spine degenerative disc disease and bilateral hallux valgus, status post hallux valgus resection on the right, as well as status post right foot hammer toe repair.  See, e.g., VA examinations dated in January 2010 and October 2014; Sauk Trails Clinic treatment records received by VA in July 2010.  

As to service incurrence under 38 C.F.R. § 3.303(a), as reported above, the Veteran's service treatment records document her complaints and treatment for low back pain diagnosed as a strain on and off since August 1991 including after a July 1992 fall.  Moreover, the Board finds that the Veteran is competent to report on having observable symptoms of her cervical spine and foot disorders (i.e., pain, lost motion, etc. . .) because these symptoms come to her via her own senses.  See Davidson.  However, the Veteran's service treatment records are negative for a cervical spine and/or foot injury as well as a diagnosis of a cervical spine and/or foot disability to include hallux valgus.  See Colvin.  Therefore, the Board finds the most probative evidence of record to be the service treatment records which are negative for an injury as well as a diagnosis of a cervical spine and/or a disorder of either foot, to include hallux valgus.  See Owens.  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have cervical spine and bilateral foot disorders, to include hallux valgus, while on active duty.  Accordingly, the Board finds that entitlement to service connection for cervical spine and bilateral foot disorders, to include hallux valgus, must be denied based on in-service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with arthritis in the cervical spine and/or either foot in her first post-service year.  Accordingly, the Board finds that entitlement to service connection for cervical spine and bilateral foot disorders must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to continued problems since service, the Board finds that the length of time between the Veteran's separation from active duty in 1993 and the first documented problems with her cervical spine and foot disorders years later to be evidence against finding continuity.  In this regard, and as noted above, because the post-remand record shows that the Veteran failed to provide VA with authorizations to obtain any possible outstanding private treatment records, including those surrounding her post-service foot surgeries, the Board finds that VA may adjudicate these issues without these records being in the claims file.  See Wood.  

Similarly the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what she sees and feels; for example, the claimant is competent to report that she had problems with observable symptoms of a cervical spine and foot disorders such as pain and lost motion.  See Davidson.  Likewise, the Board finds that other lay persons are competent to give evidence about what they see; for example, they are competent to report that the Veteran had observable symptoms of cervical spine and foot disorders.  Id.  However, upon review of the claims file, the Board finds that any lay accounts from the Veteran and others that the claimant has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records.  Also as to the lay claims, the Board notes that there is an obvious incentive to report a history favorable to the claims, and indeed, this bias is apparent here where the record fails to mention that the claimed disabilities were due to service until after she filed these claims for VA benefits.  

In these circumstances, the Board gives more credence and weight to the negative service treatment records as well as the negative post-service treatment records, than any claims by the Veteran and other lay persons to the contrary.  Therefore, entitlement to service connection for cervical spine and bilateral foot disorders, to include hallux valgus, based on continued problems since service must be denied.  38 U.S.C.A. § 1110.

As for service connection for the bilateral foot disorders, to include hallux valgus, based on the initial documentation after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current disabilities (i.e., bilateral hallux valgus, status post hallux valgus resection on the right, as well as status post right foot hammer toe repair) and a disease or injury of service origin.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the Board specifically remanded this claim in August 2014 to provide the Veteran was a VA examination to obtain an opinion as to the origins of her bilateral foot disorders and that examiner, in substantial compliance with the Board's remand directions, opined that it was not related to service after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination.  See 38 U.S.C.A. § 5103A(d); Barr; Stegall; D'Aries.  Specifically, the October 2014 VA examiner opined as follows:

It is not likely that her bilateral hallux valgus was caused by an event in service including her trauma as I see no evidence of any foot injury in-service that would've predisposed her to this and the diagnosis of hallux valgus is common and also frequently not associated with any event, but is rather idiopathic with female gender predilection.  In addition, her bilateral hallux valgus was not likely manifest within one year a service.  This is likely an age-related finding which was not present at that time. 

This medical opinion is not contradicted by any other medical opinion of record.  See Colvin.

As for service connection for the cervical spine disability based on the initial documentation after service under 38 C.F.R. § 3.303(d), as reported above Dr. Ortiz's in August 2009 reported, in substance, that that in-service trauma to all parts of the Veteran's spine due to her fall may have led to chronic inflammatory changes and subsequent degenerative processes and other defects, potentially affecting, among other things, her cervical spine.  However, the Board does not find Dr. Ortiz's letter to be probative evidence of a nexus between her current cervical spine disability and her military service, including her documented fall, because it is to speculative.  See Obert; Tirpak.

On the other hand, the Board specifically remanded this claim in August 2014 to provide the Veteran with a VA examination to obtain an opinion as to the origins of her cervical spine disability and that examiner, in substantial compliance with the Board's remand directions, opined that it was not related to service after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination.  See 38 U.S.C.A. § 5103A(d); Barr; Stegall; D'Aries.  Specifically, the October 2014 VA examiner opined as follows:

It is not likely that her mild cervical spine degenerative disc disease was caused by an event in service including her trauma as I see no evidence of any cervical spine injury in-service that would've predisposed her to this and given the mild severity this is likely age-related degenerative disease.  In addition, her mild cervical spine degenerative joint disease was not likely manifest within one year a service.  This is likely an age-related finding which was not present at that time. 

The Board finds the VA opinion to be highly probative because it was provided after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination with citation to relevant evidence found in the claims file.  See Owens; Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).

As to the lay claims from the Veteran and others that her cervical spine and bilateral foot disorders were caused by her military service, the Board finds the above medical opinion more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing bilateral foot and cervical spine disorders requires special medical training that these lay persons do not have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's and other lay persons opinions that these disorders are caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that cervical spine and bilateral foot disorders are not caused by her military service.  Accordingly, the Board finds that entitlement to service connection for a cervical spine and bilateral foot disorders, to include hallux valgus, are not warranted based on the initial documentation of the disabilities after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

As for secondary service connection under 38 C.F.R. § 3.310, the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current cervical spine and bilateral foot disorders and her service-connected chronic low back strain.  See 38 U.S.C.A. § 1110; Allan.  In fact, after a review of the record on appeal and an examination of the Veteran the January 2010 and/or October 2014 VA examiners opined that they were not.  Specifically, the January 2010 VA examiner opined as follows: 

With regards to the veteran's bilateral hallux valgus, it is less likely as not caused by or a result of the veteran's in-service related chronic back strain.  The veteran certainly does have bilateral hallux valgus, but there is no evidence in the literature to suggest that a chronic back strain would lead to hallux valgus deformity of the foot.  It is certainly much more likely that the hallux valgus deformity is part of the natural aging process in this individual. 

Similarly, the Board specifically remanded this claim in August 2014 to provide the Veteran was a VA examination to obtain an opinion as to the origins of her bilateral foot and cervical spine disabilities and that examiner, in substantial compliance with the Board's remand directions, opined that they were noted related to her service connected low back disability after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination.  See 38 U.S.C.A. § 5103A(d); Barr; Stegall; D'Aries.  Specifically, the October 2014 VA examiner opined as follows:

. . . It is less likely than not that the veterans bilateral hallux valgus is caused by or aggravated by her chronic lumbar spine strain, as there is no known correlation between the presence of a long-standing lumbar spine strain in the subsequent development of Hallux valgus deformities . . .

. . . The veterans mild cervical DDD is not caused by or aggravated by her service-connected lumbar spine strain, chronic, as there is absolutely no known correlation between the long term presence of a chronic lumbar spine strain and the subsequent development of a mild cervical DDD.  Her symptoms are more likely related to some other post service activity or injury, in combination with chronic deconditioning . . .

These medicals opinions are not contradicted by any other medical opinion of record.  See Colvin.

As to the lay claims from the Veteran and others that her cervical spine and bilateral foot disorders was caused or aggravated by her service connected chronic low back strain, the Board finds the VA medical opinions more probative because healthcare professionals have more expertise.  See Black.  Moreover, the Board finds that diagnosing a link between her service-connected low back disability and her current cervical spine and bilateral foot disorders requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's and the other lay persons opinions that these disorders were caused or aggravated by a service-connected disability is not competent evidence.  Jandreau.  

Therefore, the Board finds that the January 2010 and October 2014 medical opinions that determined that the Veteran's service-connected chronic low back strain neither caused and/or aggravated her cervical spine or foot disorders the most probative opinions.  Accordingly, the Board finds that because the most probative evidence of record shows that cervical spine and foot disorders, to include hallux valgus, were not caused or aggravated by her service-connected chronic low back strain secondary service connection is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

In conclusion, service connection for cervical spine and bilateral foot disorders, to include hallux valgus, must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for bilateral upper extremity radiculopathy is denied. 

Service connection for bilateral lower extremity radiculopathy is denied.

Service connection for bilateral upper extremity neuropathy is denied.

Service connection for bilateral lower extremity neuropathy is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral knee disorder is denied. 

Service connection for a cervical spine disorder is denied. 

Service connection for a bilateral foot disorder, to include hallux valgus, is denied.

REMAND

As to the claims for extraschedular ratings for chronic low back strain and bilateral tinnitus, the CAVC vacated the Board's determination that extraschedular consideration was not warranted.  Moreover, since the time of the August 2014 Board decision the AOJ has granted the Veteran service connection for PTSD.  Thus, the Board finds that a remand is now required to refer these issues to the Director, Compensation Service for consideration of whether the criteria for extraschedular ratings have been met for either disability taking into account the collective impact of her service-connected disabilities.  See 38 C.F.R. § 3.321(b)(1) (2015); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

While the appeal is in remand status, updated VA and private treatment records, as well as lay statement in support of claim from the Veteran and others, should be obtained and associated with the claims file. See 38 U.S.C.A. § 5103A(b).  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including her post-August 2010 records from Group Health Cooperative/GHC SCW Sauk Trails Clinic.  

2.  Associate with the claims file the Veteran's post-January 2010 treatment records from the Madison VA Medical Center.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the current problems caused by her chronic low back strain and bilateral tinnitus to include problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Refer the Veteran's low back and tinnitus claims, as well as a claim of entitlement to a collective extraschedular rating to the Director, Compensation Service, for extraschedular consideration.  

5.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives her notice of all the evidence added to the record since the June 2011 statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


